In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             ________________

                              NO. 09-20-00023-CV
                             ________________

                    CHARLES VON SCHMIDT, Appellant

                                        V.

                          JOHN WELLS III, Appellee

________________________________________________________________________

                   On Appeal from the 411th District Court
                            Polk County, Texas
                        Trial Cause No. CIV32745
________________________________________________________________________

                         MEMORANDUM OPINION

      John Wells III sued Charles Von Schmidt for violations of the Texas Elections

Code resulting from newspaper advertisements and mailers Von Schmidt had

published and mailed to the public during a 2018 runoff election for a Polk County

District Court Judge position in which Wells was the losing candidate. Following

jury findings in favor of Wells, the trial court entered judgment based on those

findings and awarded Wells damages and costs. In one issue, Von Schmidt


                                        1
challenges the legal and factual sufficiency of the evidence to support the jury’s

verdict asking whether a direct campaign expenditure can constitute a campaign

contribution in violation of the Texas Elections Code if the expenditure is made

without the prior express consent or approval of the supported candidate. We will

reverse and render.

                                  I. Background

      In 2018, Wells and Travis Kitchens were the Republican candidates in a

runoff election for a Polk County District Judge position. During the election, Von

Schmidt, an individual voter, emailed the same questionnaire to both candidates

seeking information regarding their qualifications, experience, and stances on

certain issues. The email advised that the information would be used to inform voters

but would not take a position advocating for one or the other. Kitchens answered the

questions Von Schmidt submitted via return email, but Wells did not respond to the

questionnaire.

      After seeing Kitchens’s qualifications as provided in the email responses, Von

Schmidt decided to support Kitchens but did not tell either candidate this. Instead,

Von Schmidt took out two newspaper advertisements in local papers and sent out

mailers conducting a side-by-side comparison of the candidates, which encouraged

voters to support Kitchens. At the bottom of the advertisements and mailers, there

was printed this statement, “Political ad paid for by Charles Von Schmidt and not


                                         2
coordinated with any campaign[.]” Wells lost the election and sued Von Schmidt

under Texas Elections Code section 253.131 for alleged violations seeking damages,

attorney’s fees, and costs.1 He specifically alleged that Von Schmidt exceeded the

allowable contribution limit of $1,000 to a judicial campaign in a voting district of

less than 250,000 inhabitants. Wells did not allege in either petition that Von

Schmidt’s failure to timely report the expenditure constituted a violation of the

elections code nor did the suit seek damages under section 254 of the Texas Elections

Code. Von Schmidt answered and counterclaimed for his own attorney’s fees.

      In a pretrial conference, both sides agreed that the primary issue for the jury

to decide was whether there was consent or approval by the candidate being

supported by the expenditure.

                                 II. Trial Evidence

A. Exhibits

      At trial, the evidence admitted included copies of the newspaper

advertisements, mailers, emails between Von Schmidt and Kitchens, Von Schmidt’s

Direct Campaign Expenditures Report, and a credit card statement. The credit card

statement and report showed an expenditure for the advertisements and mailers of




      1
         Von Schmidt moved to strike Wells’s Amended Petition as it was filed late
per the docket control order, and Wells did not seek the trial court’s permission prior
to filing. The trial court denied the motion to strike.
                                          3
$3,279.32. The report also noted that the expenditure was made in opposition to

Wells.

B. Testimony of Von Schmidt

      Von Schmidt testified that he sent emails containing the same questions to

Wells and Kitchens. Wells did not respond, but Kitchens did. According to Von

Schmidt, when he started his email information-gathering campaign, he did not

intend to support any candidate, instead he was “completely neutral.”

      When asked whether Kitchens spoke up to oppose the emails, Von Schmidt

explained he never told Kitchens in advance he planned to use the information

obtained to create a newspaper ad or mailer. Von Schmidt told the jury, “Mr.

Kitchens never sent me anything objecting. He had no idea what I was going to do

or if I was going to do anything. So, no, sir, he did not object.” He testified that the

emails did not mention the newspaper ad or mailers. Based on Kitchens’s responses

and his own research into the qualifications of Wells, Von Schmidt prepared the

mailer and sent it out to voters without Kitchens’s prior consent or approval. He

explained that the “not coordinated with any campaign” phrase he included meant

“[n]obody had any influence on what I put on here. Nobody told me this was okay.

This was my own research. And I did what I wanted to do as a citizen.”

      Von Schmidt further testified that through the research process, he learned

information that convinced him Kitchens was more qualified, and he began


                                           4
supporting Kitchens even though that was not his original intent. His expenditure for

the newspaper ad and mailers included amounts of $1,093.60 for the Polk County

Enterprise ad and $2,185.72 to Willy Walt for the mailers.

      Von Schmidt filed a direct campaign expenditure report with the State and

included the amounts totaling $3,279.32 for the newspaper ads and mailers. The

timeliness of the filing of the report was not raised as an issue in the pleadings nor

was it tried by consent by the parties. We do not address it in this opinion.

C. Testimony of Wells

      Wells testified that in 2018, he participated in a runoff with Kitchens for the

258th District Court. Wells explained that Von Schmidt also sent him the

questionnaire, but he “ignored it[]” because “it didn’t pass the smell test.” Wells also

told the jury he did not object to the questionnaire, “[h]e didn’t respond at all.” He

testified that in his opinion, when Kitchens responded to Von Schmidt’s

questionnaire, Kitchens gave his approval, “and e-mails show it.” Wells said that in

the emails Kitchens “didn’t oppose it or disapprove of anything[,]” and the “e-mails

show full cooperation.” However, Wells acknowledged the email said, “results of

this poll will be published without any recommendation as it is intended solely as a

voter education tool, not an endorsement.” When asked whether he had reason to

dispute that Von Schmidt intended to prepare the ads without making a

recommendation but changed his mind upon seeing the vast differences in their


                                           5
qualifications, Wells responded, “[o]nly my suspicions[]” and he agreed that was not

evidence. Further, when asked whether he had any evidence Von Schmidt sought

Kitchens’s approval or consent to spend the amount on the newspaper ads and

mailers, Wells answered, “I didn’t see anything explicitly, no.” Wells then told the

jury the emails showed Kitchens “was freely cooperating[]” with the publication of

the materials. Wells also testified that he researched case law on direct campaign

expenditures which said that mailers and advertising done without the consent or

approval of the candidate was considered a “contribution,” in contrast to a

“campaign contribution,” which did require the approval and consent of the

expenditure, “which [Kitchens] did.” However, Wells did not offer any authority to

support his opinion.

      Wells stated he saw the newspaper advertisements and the mailers, which

said, “Vote for Travis Kitchens[,]” in full support of Kitchens and in opposition to

Wells. Wells also testified that after he saw them, he looked at the Elections Code

and determined that when an individual supports one candidate and opposes another,

that is a contribution or direct campaign contribution to the supported candidate.

Wells “immediately recognized [the expenditures] as being in excess of the

contribution limit.” He indicated this was a violation, even though it was only Von

Schmidt’s personal endorsement. Wells agreed that Von Schmidt spent $3,279.32

on the political advertisement.


                                         6
D. Testimony of Kitchens

      Kitchens, the candidate who opposed Wells, also testified. Kitchens testified

that in 2018, he received an email from Von Schmidt during the election requesting

information, and Von Schmidt sent the same email to Wells. He only communicated

with Von Schmidt via email. Kitchens explained the substance of the emails sought

information about his background and experience but indicated it was not an

endorsement. Kitchens testified that he responded truthfully to the questions Von

Schmidt asked. He had no idea what Von Schmidt would do with the information he

provided, other than what he represented – which was to educate himself.

      Kitchens testified that Von Schmidt gave no indication he would turn the

information into an endorsement. He confirmed the email said, “The results of this

poll will be published without any recommendation as it is intended solely as a voter

education tool, not an endorsement.” Kitchens did not know what Von Schmidt

meant by “publish” and what medium that would be in. He never asked Von Schmidt

to publish newspaper ads or mailers to endorse him and did not give Von Schmidt

instructions on what to do with the information he provided. Kitchens denied giving

Von Schmidt any information regarding his campaign’s needs or plans. He further

denied giving consent or approval or even seeing the published materials before they

came out.




                                         7
      Kitchens said he only learned of them when a friend contacted him and told

him to look in the newspaper. Kitchens was surprised that someone ran the ad

encouraging people to vote for him, because when he responded to the questionnaire,

it indicated there would be no recommendation. Kitchens did not report Von

Schmidt’s newspaper ads or mailers as a contribution because he did not have

anything to do with it and had no idea how much Von Schmidt spent. Since it noted

that Von Schmidt paid for it and it was not coordinated with any campaign, Kitchens

was unaware of any costs he would have to report. Kitchens testified the only

information he provided to Von Schmidt not available to the public pertained to his

father’s Air Force service, but that information was not reflected on the printed

materials.

      Kitchens agreed the publications contained an endorsement for him but did

not know if Von Schmidt should have reported that expenditure to him. Kitchens

explained that if he had approved Von Schmidt’s advertising materials it would have

said, “political ad paid for by Travis Kitchens.” He understood the phrase “not

coordinated with any campaign” meant Von Schmidt did not ask for Kitchens’s

permission to run the ad. Kitchens again testified Von Schmidt did not make the

expenditures for the newspaper ads and mailers with his prior consent or approval.




                                        8
                              III. Procedural History

A. Motions for Directed Verdict

      Von Schmidt moved for a directed verdict. He argued there was no evidence

the money he spent constituted campaign contributions because there was no

evidence of Kitchens’s prior consent or approval. Instead, they constituted direct

campaign expenditures made without the candidate’s prior consent or approval,

which meant there was no violation. The trial court denied the motion.

      Wells also moved for a directed verdict on the issue of liability. He argued

that a direct campaign expenditure was a campaign expenditure in violation of Texas

Elections Code section 253.131. Specifically, Wells contended he was “entitled to a

directed verdict on liability because [Von Schmidt] made a campaign expenditure,

not a direct campaign expenditure as defined in the code.” The trial court denied the

plaintiff’s motion for directed verdict.

B. Jury Charge and Verdict

      The jury charge contained the following question and instruction:

                            QUESTION NO. 1
            Did Charles Von Schmidt make the expenditures for the
      newspaper ad and mailers he printed in support of Mr. Travis Kitchens
      during the 2018 runoff election for the 258th Judicial District Court of
      Polk, San Jacinto and Trinity Counties with the prior consent or
      approval of Travis Kitchens?

            Communication between a person and a candidate, officeholder,
      or candidate[’]s or officeholder[’]s agent is not evidence that the person
      obtained the candidate[’]s or officeholder[’s] consent or approval for a
                                           9
      campaign expenditure made after the communication by the person on
      behalf of the candidate or officeholder unless the communication
      establishes that:

             (1) the expenditure is incurred at the request or suggestion of the
             candidate, officeholder, or candidate[’]s or officeholder[’]s agent;
             (2) the candidate, officeholder, or candidate[’]s or officeholder[’]s
             agent is materially involved in decisions regarding the creation,
             production, or distribution of a campaign communication related
             to the expenditure; or
             (3) the candidate, officeholder, or candidate[’]s or officeholder[’]s
             agent shares information about the candidate[’]s or
             officeholder[’]s plans or needs that is:
                    (A) material to the creation, production, or distribution of a
                    campaign communication related to the expenditure; and
                    (B) not available to the public.

Von Schmidt did not object to the court’s charge.

      However, Wells objected to the charge, arguing this was a “campaign

expenditure” as a matter of law under the Osterberg case. Wells contended the

expenditure involved funds spent in support of a candidate and does not require

consent, as opposed to a “direct campaign expenditure.” During the charge

conference, Wells argued that under section 253 this was an expenditure in violation

of the code, it exceeded $1,000, and because Von Schmidt never [timely] filed a

report, it constituted a violation of section 253.131. Wells also moved for a directed

verdict, contending this constituted a “campaign expenditure” rather than a “direct

campaign expenditure.” He further argued that the language in the charge did not

accurately reflect the law, because it assumed a “direct campaign expenditure” as

opposed to a “campaign expenditure.” Wells did not specifically object to the charge
                                          10
instruction regarding communications and consent on the basis that it incorporated

section 251.0015, which became effective only after the cause of action accrued.

      Wells submitted an alternate proposed Question No. 1, which asked, “Do you

find that Charles Von Schmidt individually, knowingly made or authorized one or

more campaign expenditures that were made either in opposition to John Wells or

in support of Travis Kitchens?” The trial court overruled Wells’s objections and

refused his proposed question and instructions.

      The jury answered “yes” to Question No. 1, then determined that Von Schmidt

made total expenditures of $3,279.32 for the newspaper ads and mailers.

C. Post-Verdict Motions

      After trial, Von Schmidt filed a Motion for Judgment Notwithstanding the

Verdict and Request to Set Aside Jury Findings[.]” In that motion, he argued: (1) the

jury’s answer to the question regarding prior consent and approval was against the

great weight and preponderance of the evidence; and (2) there was no evidence to

support this finding. The trial court entered judgment in favor of Wells, awarding

the following: (1) actual damages of $4,558.64; (2) attorney’s fees through trial of

$12,500; (3) an additional $5,000 in attorney’s fees in the event of Von Schmidt’s

unsuccessful appeal to this court; (4) $18,000 in the event of Von Schmidt’s

unsuccessful appeal to the Texas Supreme Court, broken into various stages; (5)

costs of $907.09; and (6) post-judgment interest of 5% daily.


                                         11
                              IV. Standard of Review

      Evidence is legally insufficient to support a jury finding when: (1) the record

discloses a complete absence of evidence of a vital fact; (2) the court is barred by

rules of law or of evidence from giving weight to the only evidence offered to prove

a vital fact; (3) the evidence offered to prove a vital fact is no more than a mere

scintilla; or (4) the evidence establishes conclusively the opposite of a vital fact.

Crosstex N. Tex. Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 613 (Tex.

2016) (citation omitted). As the sole judges of the credibility of the witnesses and

the weight to give their testimony, the jurors may choose to believe one witness and

disbelieve another. City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005).

“Jurors may disregard even uncontradicted and unimpeached testimony from

disinterested witnesses.” Id. at 820. But “they are not free to believe testimony that

is conclusively negated by undisputed facts.” Id. In our appellate review, we “credit

favorable evidence if reasonable jurors could, and disregard contrary evidence

unless reasonable jurors could not.” Id. at 827. “The final test for legal sufficiency

must always be whether the evidence at trial would enable reasonable and fair-

minded people to reach the verdict under review.” Id.

      When challenging the factual sufficiency of the evidence supporting an

adverse finding on which the appellant did not have the burden of proof at trial, the

appellant must demonstrate that there is insufficient evidence to support the adverse


                                         12
finding. Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex. 1983); Am. Interstate Ins.

Co. v. Hinson, 172 S.W.3d 108, 120 (Tex. App.—Beaumont 2005, pet. denied).

When reviewing a factual sufficiency challenge, we consider and weigh all the

evidence in support of and contrary to the jury’s finding. Mar. Overseas Corp. v.

Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998). We only set aside a finding if it “is so

contrary to the overwhelming weight of the evidence as to be clearly wrong and

unjust.” Dyson v. Olin Corp., 692 S.W.2d 456, 457 (Tex. 1985).

       Before measuring the sufficiency of the evidence, we first identify the

standard against which the evidence is to be measured. St. Joseph Hosp. v. Wolff, 94

S.W.3d 513, 530 (Tex. 2002). “[I]t is the court’s charge, not some other unidentified

law, that measures the sufficiency of the evidence when the opposing party fails to

object to the charge.” Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex. 2000) (citations

omitted). Where the trial court submits an erroneous definition or instruction over a

proper objection, we measure the legal sufficiency of the evidence supporting the

jury’s finding against the charge that should have been given. See St. Joseph Hosp.,

94 S.W.3d at 530.

       The trial court must submit to the jury the controlling questions, instructions,

and definitions raised by the pleadings and supported by the evidence. See Triplex

Commc’ns v. Riley, 900 S.W.2d 716, 718 (Tex. 1995); see also Tex. R. Civ. P. 278.

A trial court has broad discretion to fashion the charge, so long as it is legally correct.


                                            13
Hyundai Motor Co. v. Rodriguez, 995 S.W.2d 661, 664 (Tex. 1999). We review a

complaint regarding submission of jury questions for an abuse of discretion. See

Brumley v. McDuff, 616 S.W.3d 826, 831 (Tex. 2021).

                                    V. Analysis

A. Texas Election Code

      We begin our analysis with the statutory definitions necessary to the

resolution of this appeal. A “campaign expenditure” is “an expenditure made by any

person in connection with a campaign for an elective office or on a measure. Whether

an expenditure is made before, during, or after an election does not affect its status

as a campaign expenditure.” Tex. Elec. Code Ann. § 251.001(7). At the time this

cause of action accrued, a “direct campaign expenditure” was defined as “a

campaign expenditure that does not constitute a campaign contribution by the person

making the expenditure.” 2 Id. 251.001(8). See Act of June 19, 1987, 70th Leg., R.S.,



      2
        This section was amended effective September 1, 2019. See Act of June 19,
1987, 70th Leg., R.S., ch. 899 § 1, 1987 Tex. Gen. Laws 2995, 2997 amended by
Act of June 14, 2019, 86th Leg., R.S., ch. 1127 § 1 2019 Tex. Gen. Laws 3186, 3186.
The provision currently reads,
      a campaign expenditure that does not constitute a campaign
      contribution by the person making the expenditure. A campaign
      expenditure does not constitute a contribution by the person making the
      expenditure to a candidate or officeholder if the expenditure is made
      without the prior consent or approval of the candidate or officeholder
      on whose behalf the expenditure is made. A campaign expenditure
      made in connection with a measure does not constitute a contribution
      by the person making the expenditure if it is not made as a political
                                         14
ch. 899 § 1, 1987 Tex. Gen. Laws 2995, 2997 amended by Act of June 14, 2019,

86th Leg., R.S., ch. 1127 § 1 2019 Tex. Gen. Laws 3186, 3187. Finally, a “campaign

contribution” is defined as

      a contribution to a candidate or political committee that is offered or
      given with the intent that it be used in connection with a campaign for
      elective office or on a measure. Whether a contribution is made before,
      during, or after an election does not affect its status as a campaign
      contribution.

Tex. Elec. Code Ann. § 251.001(3). Of further note, when this cause of action

accrued, the Texas Administrative Code defined “a direct campaign expenditure” as

follows:

      (5) Direct campaign expenditure--A campaign expenditure that does
      not constitute a contribution by the person making the expenditure. A
      campaign expenditure is not a contribution from the person making the
      expenditure if:
            (A) it is made without the prior consent or approval of the
            candidate or officeholder on whose behalf the expenditure was
            made[.]

1 Tex. Admin. Code § 20.1(5) (2013) (Tex. Ethics Comm’n, Reporting Political

Contributions and Expenditures), amended by 45 Tex. Reg. 2155 (2020). The Texas

Supreme Court has likewise explained that “a direct campaign expenditure” is one

that is made without the candidate’s consent or approval. See Osterberg, 12 S.W.3d

at 36 n.2) (citations omitted) (explaining that direct campaign expenditure is made


      contribution to a political committee supporting or opposing the
      measure.
Tex. Elec. Code Ann. § 251.001(8).
                                        15
without the candidate’s prior consent or approval). Accordingly, the critical

distinction between a campaign contribution and a direct campaign expenditure is

the candidate’s consent or approval.

      Section 253.131 provides a private cause of action for violations of Chapter

253. “A person who knowingly makes or accepts a campaign contribution or makes

a campaign expenditure in violation of this chapter is liable for damages as provided

by this section.” Tex. Elec. Code Ann. § 253.131(a) (emphasis added). This is the

section under which Wells sued Von Schmidt. Of note, Chapter 253 does not contain

provisions limiting the amounts of direct campaign expenditures. 3

      However, Chapter 253 does limit the amount of contributions a judicial

candidate may accept. When the cause of action accrued, section 253.155 provided:

      (a) Subject to Section 253.1621, a judicial candidate or officeholder
      may not, except as provided in Subsection (c), knowingly accept
      political contributions from a person that, in the aggregate, exceed the


      3
        In 2011, prior sections 253.061through 253.063 contained within Chapter
253 which required an individual to report direct campaign expenditures exceeding
$100 were repealed. See Act of June 1, 1987, 70th Leg., R.S., ch. 899, § 1 1987 Tex.
Gen. Laws 2995, 3008–09 repealed by Act of June 17, 2011, 82nd Leg., R.S., ch.
1009 § 6(2) 2011 Tex. Gen. Laws 2554, 2556. Sections governing reporting
requirements for direct campaign expenditures are now codified in Chapter 254. See
Tex. Elec. Code Ann. § 254.261(a) (requiring reporting of direct campaign
expenditures exceeding $100). Section 254.231 likewise affords candidates a cause
of action for Chapter 254’s reporting violations. See Tex. Elec. Code Ann. §
254.231. Wells did not plead a cause of action pursuant to section 254.231 nor did
he allege reporting violations in his petitions, and Von Schmidt pointed this out
through his repeated objections during the trial.


                                         16
          limits prescribed by Subsection (b) in connection with each election in
          which the person is involved.
          (b) The contribution limits are:
                (1) for a statewide judicial office, $5,000; or
                (2) for any other judicial office:
                   (A) $1,000, if the population of the judicial district is less than
                   250,000[.]

See Act of June 16, 1995, 74th Leg., R.S., ch. 763, § 1, sec. 253.155, 1995 Tex. Gen.

Laws 3956, 3958 amended by Act of June 2, 2019, 86th Leg., R.S., ch. 384 § 4 2019

Tex. Gen. Laws 699, 700.4 In both his Original Petition and First Amended Original

Petition, Wells alleged that the violation giving rise to the cause of action pursuant

to section 253.131 was the money spent on the advertisement and mailers exceeding

$1,000, “which is the maximum [contribution] allowed for the judicial race because

the district has a population of less than 250,000.” The plain language of the statute

puts the onus on the candidate, rather than the donor, to refuse to accept contributions



          4
              This section was amended effective June 2, 2019, and the provision currently
states:
      (a) A judicial candidate or officeholder may not knowingly accept
      political contributions from a person that, in the aggregate, exceed the
      contribution limits prescribed by Subsection (b) in connection with
      each election in which the judicial candidate’s name appears on the
      ballot.
      (b) The contribution limits under this section are:
              (1) for a statewide judicial office, $5,000; or
              (2) for any other judicial office:
                 (A) $1,000, if the population of the judicial district is less than
                 250,000[.]
Tex. Elec. Code Ann. § 253.155(a), (b)(1)-(2)(A).

                                              17
exceeding $1,000. To recover under the chapter 253 cause of action pleaded, Wells

still must establish the money spent by Von Schmidt was a political contribution and

not a direct campaign expenditure. Von Schmidt’s expenditures could only be

characterized as a political contribution if the evidence was sufficient to show the

expenditures were made with the candidate’s approval or consent.

B. The Charge: Measure of Sufficiency
      At trial, Wells argued that Von Schmidt’s expenditures were not a “direct

campaign expenditure,” instead it was a “campaign expenditure” that constituted a

“campaign contribution.” Wells argued the issue of consent should not come up at

all, and under Osterberg v. Peca, the only issue was whether the expenditures were

made in support of a candidate and if so, the amount of the expenditures. However,

as explained above, critical to determining whether expenditures constitute a

campaign contribution or a direct campaign expenditure and thus a violation of

Chapter 253, is the candidate’s “consent or approval.” See Osterberg, 12 S.W.3d at

36 n.2; Tex. Ethics Comm’n Op. No. 331 (1996). Further, during pretrial, the parties

agreed that the main issue that would be submitted to the jury was the issue of

consent or approval of candidate Kitchens.

      In the absence of a valid objection, we are to measure the sufficiency of the

evidence against the charge submitted to the jury. See St. Joseph Hosp., 94 S.W.3d

at 530. Wells’s repeated objections during the charge conference misstated the law

                                        18
applicable to the case, and the alternate question he proposed did not accurately

reflect the parties’ dispute as pleaded or as the evidence suggested at trial. On appeal,

Wells further counters the court’s instruction regarding what communications could

constitute evidence of consent was improper, arguing the statutory language it

tracked contained in Texas Election Code section 251.0015 was not in effect at the

time. However, Wells failed to separately object to this instruction during the charge

conference on this basis. See Tex. R. Civ. P. 274 (“A party objecting to a charge

must point out distinctly the objectionable matter and the grounds of the objection.

. . . No objection to one part of the charge may be adopted and applied to any other

part of the charge[.]”).

      Accordingly, we will measure the sufficiency of the evidence in this case

against the charge the trial court submitted to the jury. See St. Joseph Hosp., 94

S.W.3d at 530.

C. Legal Sufficiency

      We now turn to whether the evidence was legally sufficient to support the

jury’s finding that Von Schmidt made the expenditures for the newspaper ad and

mailers in support of Kitchens with the prior consent or approval of Travis Kitchens.

Evidence is legally insufficient to support a jury finding when: (1) the record

discloses a complete absence of evidence of a vital fact; (2) the court is barred by

rules of law or of evidence from giving weight to the only evidence offered to prove


                                           19
a vital fact; (3) the evidence offered to prove a vital fact is no more than a mere

scintilla; or (4) the evidence establishes conclusively the opposite of a vital fact.

Crosstex, 505 S.W.3d at 613. To prevail on a legal insufficiency complaint on which

he did not have the burden of proof at trial, Von Schmidt must show no evidence

supports the finding. Croucher, 660 S.W.2d at 58; Christus St. Mary Hosp. v.

O’Banion, 227 S.W.3d 868, 873 (Tex. App.—Beaumont 2007, pet. denied).

       The emails between Von Schmidt and Kitchens established that Von Schmidt

never told him that he was endorsing a candidate but rather “would be published

without any recommendation as it is intended solely as a voter education tool and

not an endorsement.” Both Von Schmidt and Kitchens testified that Von Schmidt

never asked for Kitchens’s approval. Kitchens testified he had no knowledge of the

newspaper ad or mailers until after they were published and was shocked by Von

Schmidt’s endorsement. Von Schmidt testified that he had no plans to endorse either

candidate when he sent the emails to them. It was only after Kitchens answered the

questions about his experience and Von Schmidt researched Wells’s experience that

Von Schmidt decided to endorse Kitchens, but Von Schmidt never advised Kitchens

of this.

       Likewise, when asked whether he had any reason to dispute that Von Schmidt

was going to prepare the materials without making a recommendation, but upon

seeing the differences in their qualifications, decided to take out the ads, Wells


                                         20
responded, “Only my suspicions.” Wells then agreed his suspicions were not

evidence. When asked if there was any evidence besides the emails where Von

Schmidt advised he would publish the results of the poll without any

recommendations, Wells testified he “didn’t see anything explicitly[.]”

      While under the applicable standard of review for legal sufficiency, “‘we

credit evidence that supports the verdict if [a reasonable factfinder] could have done

so and disregard contrary evidence unless [a reasonable factfinder] could not have

done so.’” Dall. Nat’l Ins. Co. v. De La Cruz, 470 S.W.3d 56, 58 (Tex. 2015)

(citations omitted). Using this standard, no evidence at trial established that Von

Schmidt had the prior approval or consent of Kitchens when he printed the ad or

mailers. See Crosstex, 505 S.W.3d at 613; Croucher, 660 S.W.2d at 58. Rather, the

evidence conclusively established the opposite. See Crosstex, 505 S.W.3d at 613.

Wells testified that by simply responding to Von Schmidt’s email, which expressly

stated the results of the polls would not be used to provide an endorsement, Kitchens

fully cooperated. We conclude the evidence was legally insufficient to establish that

Von Schmidt made the expenditures for the political ads with the consent or approval

of Kitchens. See id. Thus, there is no evidence that the expenditures made by Von

Schmidt constituted a campaign contribution in violation of Chapter 253 of the

Texas Elections Code. We sustain Von Schmidt’s sole issue. Having determined the




                                         21
evidence was legally insufficient to support the jury’s verdict, we need not address

factual sufficiency as it would afford him no greater relief. See Tex. R. App. P. 47.1.

                                   VI. Conclusion

      Because the evidence was legally insufficient to support a verdict that Von

Schmidt acted with the candidate’s consent or approval, we reverse the trial court’s

judgment and render judgment that Wells take nothing on his claims. We remand

the case to the trial court to consider an award of attorney’s fees reasonably incurred

by Von Schmidt. See Tex. Elec. Code Ann. § 253.131(e) (providing that reasonable

incurred attorney’s fees may be recovered if judgment is rendered in defendant’s

favor).

      REVERSED AND REMANDED.




                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice

Submitted on February 1, 2021
Opinion Delivered January 13, 2022

Before Kreger, Horton and Johnson, JJ.




                                          22